PER CURIAM.
Ellis Harley Barber appeals the district court’s order dismissing his civil action for failure to state a claim. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Barber v. Weis Mkts., No. CA-01-1203-WMN (D.Md. Apr. 27, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.